Citation Nr: 0804964	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1976, to include service in the Republic of 
Vietnam.  The veteran passed away on January 23, 2004; at the 
time of his death, he was not in receipt of VA service-
connected benefits.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  During service, the veteran was stationed in the Republic 
of Vietnam where he may have been exposed to chemical 
dioxins.  

3.  The veteran died in January 2004; the Certificate of 
Death listed the causes of the veteran death to be carcinoma 
of the bladder, kidney, and ureter metastatic to the liver.  

4.  At the time of death, the veteran was not service-
connected for any disabilities, disorders, or conditions.  

5.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that was caused by the veteran's 
possible exposure to chemical dioxins has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312, 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an April 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellate availed herself to this opportunity 
and, in October 2005, she did provide testimony before an RO 
Hearing Officer.  A transcript of that hearing was prepared 
and has been included in the claims folder for review.  The 
appellant was given notice that the VA would help her obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and her accredited representative have proffered 
documents and statements in support of the appellant's claim. 
It seems clear that the VA has given the appellant every 
opportunity to express her opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and nonservice-connected pension 
claims.  She has been advised of the evidence considered in 
connection with her appeal and what information VA and the 
appellant would provide.  She has been told what the VA would 
do to assist her with her claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, at 393 (1994).

The veteran was stationed in the Republic of Vietnam during 
the Vietnam Conflict.  He served in Indochina from February 
1969 to June 1970.  Upon returning to CONUS, the veteran 
served approximately six more years in the US Army.  He 
subsequently left the Army in September 1976.  Upon leaving 
service, the veteran did not apply for compensation benefits 
for any particular physical or psychological ailment or 
condition.  

Then in 2003, nearly twenty-seven years after the veteran 
left service, he was diagnosed as suffering from carcinoma of 
the bladder, kidney, and ureter which metastized to the 
liver.  About the same time he was diagnosed with this 
condition, he applied for VA compensation benefits.  
Unfortunately, before a rating decision could be issued by 
the RO, the veteran died.  

Per the Certificate of Death, the veteran passed away on 
January 23, 2004.  The Certificate of Death listed the 
immediate cause of death as:

Carcinoma bladder kidney and ureter 
metastatic to liver.

Following the veteran's death, the veteran's widow applied 
for Dependency and Indemnity Compensation benefits along with 
a request for accrued benefits.  For the purposes of this 
appeal, the appellant specifically said that the veteran's 
death was due to or caused by his military service.  She 
further wrote in her claim to the VA that his conditions were 
caused by or the result of his exposure to chemical dioxins, 
i.e., Agent Orange.  

To support her claim, the appellant submitted the veteran's 
private medical treatment records and extracts from medical 
treatises and the internet.  The RO reviewed the submissions 
and then denied the appellant's claim.  The appellant was 
notified of the RO's action and she has appealed to the Board 
for review.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he was awarded three 
different medals (Vietnam Service Medal, Vietnam Cross of 
Gallantry with Palm Medal, and Vietnam Campaign Medal with 60 
Device) for his service in Vietnam.  The DD 214, Armed Forces 
of the United States Report of Transfer or Discharge, also 
indicates that the veteran had foreign military service 
during his period of enlistment.

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2007).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2007), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service medical records are negative for any 
findings or treatment for any of the disabilities, diseases, 
and disorders listed in 38 C.F.R. § 3.309 (2007).  The 
veteran's private medical records indicate that in 2001 and 
again in 2003 he was diagnosed as having first cancer of the 
kidney and then metastatic transitional cell carcinoma from 
the urinary tract to the liver.  When the veteran's doctors 
provided the diagnoses in 2001 and again in 2003, the doctors 
(in writing) did not suggest or insinuate that any of the 
veteran's carcinomas or growths were caused by or related to 
his exposure to chemical dioxins.  Additionally, the medical 
records are negative for any medical opinions that would link 
the found cancers with the veteran's military service or with 
exposure to chemical dioxins.  While the appellant has 
submitted numerous excerpts from treatises and articles from 
the internet, and although those articles and treatises do 
discuss various diseases and disabilities that are related to 
chemical dioxin exposure, those same treatises and articles 
do not specifically discuss the veteran's symptoms, 
manifestations, and carcinomas.  In other words, they do not 
specifically link the veteran's conditions with his personal 
exposure to Agent Orange.  None of the veteran's cancers or 
metastases are the specific diseases listed in 38 C.F.R. § 
3.309(e) (2007), and as such, the presumption of service 
connection related to Agent Orange is not available.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to her husband's service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for various carcinomas, including metastatic transitional 
cell carcinoma from the urinary tract to the liver, and that 
they were very serious conditions, there is no evidence that 
the disorders were caused by or the result of the veteran's 
military service.  Moreover, the clinical medical evidence 
does not support the assertions of the appellant that her 
husband's conditions were the result of his service in 
general or his service in Vietnam where he may have been 
exposed to chemical dioxins.  Also, the records are negative 
for any findings or medical suppositions that would 
corroborate any other assertions made by the appellant.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service or exposure to chemical dioxins has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


